de GRAFFENRIED, J.
The defendant was convicted of a violation of the prohibition laws, .and appeals.
1. The evidence tended to show that within six months before the finding of the indictment the defendant sold prohibited liquors; that he left the county during the first week of the court at which the indictment was found and did not return to his home until two weeks after the adjournment of'the court. The defendant, it appears from the evidence, was arrested upon his return to his home. The above being the condition of the evidence, the court was free from error in refusing to exclude from the jury those parts of the solicitor’s argument to which the defendant objected. The argument of the solicitor did not involve the statement of a *179fact, but was a mere expression of opinion or argument as an inference to be drawn from the testimony.-Treadwell v. State, 168 Ala. 96, 53 South. 290; Peel v. State, 144 Ala. 125, 39 South. 251; Johnston Bros. Co. v. Bentley, 2 Ala. App. 281, 56 South. 742.
2. The only witness for the state was one Lee Fletcher, who testified that he bought the liquor from the defendant, and that one Jess Ward was present. On his cross-examination, in answer to questions put to him by the defendant, the witness testified that “he did not tell Albert Kirkland and others at Watson’s bridge, when the grand jury was in session, and when Jess Ward came out there to see him, that he bought the liquor from Jess Ward and did not buy any from Grady Faulk.” The above evidence was, of .course, adduced for the purpose of impeaching the witness. Two witnesses, Albert Kirkland and Eph Oates, testified that they heard the witness Fletcher say that he purchased the liquor from Jess Ward, and- not the defendant. The predicate for the impeachment. of the tvitness was laid at Watson’s bridge; while the witness Kirkland fixes the place of the conversation at Watson’s mill, and the witness Eph Oates at Ward’s mill. These witnesses were evidently referring to the same statement, made by the witness Fletcher at the same place. In other words, they were evidently referring to one statement made in the presence of both at the same time, and at a place referred to indiscriminately in the testimony as Watson’s bridge, Watson’s mill, and Ward’s mill. Otherwise the testimony of the witnesses Kirkland and Oates was illegal. To impeach a witness by showing that such witness has made contradictory statements as to material matters, the time and place of such contradictory statements must be fixed when the predicate is laid. If this is not *180done, there can be no contradiction.—Dority v. State, 5 Ala. App. 59 South. 317.
As, therefore, the defendant had testimony tending to show that the witness Fletcher on one occasion stated that he bought the liquor from Ward, and not the defendant, the trial court properly refused to give to the jury the following written charge at the defendant’s request: “The court charges the jury that, if they believe from the evidence that Lee Fletcher made a number of statements that he did not purchase the liquor from the defendant, but from Jess Ward, then they are authorized to disregard the testimony of Lee Fletcher and acquit the defendant.” The evidence fails to show that the witness made a number of the statements referred to in the charge, and the charge was therefore properly refused. Requested instructions must embody correct legal propositions applicable to the issues and the evidence, must be free from involvement and from all tendency to mislead the jury, and when they are wanting in any of the above essential features they should be refused.—Martin v. State, 2 Ala. App. 175, 56 South. 64.
There is no error in the record, and the judgment of the court below is affirmed.
Affirmed.